DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 6-8, filed 5/21/2021, with respect to amended claims 1 and 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1, 3-4, 6-14, 16 and 18-20 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed secondary battery, and method of making the same, are novel over the closest prior art – Holl (US 2014/0053383 A1) and Morishima (US 2010/0081042 A1).
Regarding Claims 1 and 11, Holl and Morishima each disclose a method of making a secondary battery, and a secondary battery, as claimed, respectively, except for the feature, “wherein the terminal element is disposed in the narrow portion of the comb-teeth shape.”  In particular, both Holl and Morishima disclose the terminal element disposed at the wide portion of the comb-teeth shaped winding body and do not teach or suggest that the terminal element may be placed in the narrow portion.  In contrast, the instant application teaches that by positioning the terminal element at the narrow portion so as to obtain a condition that the extending direction of the terminal element and the winding axis for the winding are substantially parallel to each other, the external terminal can be suitably positioned with respect to the battery side surface of the battery cutout portion forming a non-rectangle [PgPublication – par. 0064].  Thus, the claimed inventions are considered patentable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724